Application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor at law. The application was referred to the Committee on Character and Fitness for the Ninth Judicial District for investigation, hearing and report. The committee’s report has been received by the court. Application granted; applicant’s name directed to be restored to the roll of attorneys and counselors at law, effective forthwith. Beldock, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.